DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 07/22/2022.

Terminal Disclaimer
The terminal disclaimer filed on 07/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior U. S. patent (US 10,686,636 B2) has been reviewed and is accepted.  The terminal disclaimer filed on 07/27/2022 has been approved and recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claim filed on 07/22/2022 has been amended as follows: 
In claim 34, line 1, replace “The method of claim 29” with “The antenna of claim 29”. 

Allowable Subject Matter
Claims 21-36, filed on 07/22/2022, are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 21 and 29) of the instant application have been amended to recite an invention of controlling radio frequency antenna elements by mapping modulation values of an achievable modulation state to one or more control parameters which are used to perform beamforming. 
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 21 and 29. Specifically, the examiner’s best prior art by Lipworth et al. (US 9,967,011 B1) does not teach mapping modulation values associated with the achievable modulation state to voltages applied to the antenna elements, as recited in claims 21 and 29. 
Therefore, claims 21 and 29 are considered distinct from prior art and are allowable. Since claims 22-28 are depending on claim 21, and claims 30-36 are depending on claim 29, the dependent claims become allowable accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631